Title: Thomas Jefferson to Daniel D. Tompkins, 18 May 1814
From: Jefferson, Thomas,Rives, William Cabell
To: Tompkins, Daniel D.


          Sir Monticello May 18. 14.
          Altho’ I have not had the honor of a personal acquaintance with you, yet our respective public duties have heretofore produced an intercourse of letters which rendering us not entire strangers furnish the grounds of addressing this letter to you. it will be handed by mr Rives, a young gentleman of this state, an eleve of mine in the law, of great abilities, learning and worth, and one who will undoubtedly in the fulness of time become one of the prominent
			 characters of our Union. before entering on the stage of public life, he wishes to see more of our country at large, and proposes to take New York in his course. I take the liberty of presenting him to your attentions, which cannot be bestowed on a more worthy subject; which I do the more willingly, as it furnishes me the occasion of assuring you of the high estimation in which I hold your character and public services and of repeating former assurances of my great esteem & respect
          Th: Jefferson
        